DETAILED ACTION
The communication is in response to the application received 10/07/2021, wherein claims 1-5 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Deschere on 08/26/2022.
The application has been amended as follows: 

2. (Currently Amended) The early warning method according to claim 1, wherein the fitting the color components with the read temperature data by the computer comprises: analyzing and fitting a leaf surface temperature, the Lab value and a crop water stress index (CWSI) value of the crop by Curve Expert or Origin so as 25to obtain a relationship curve model which is the early warning model, the CWSI value obtained by the early warning model being a model simulation CWSI value, and a formula for obtaining an experimentally measured CWSI value being expressed as: 
    PNG
    media_image1.png
    41
    149
    media_image1.png
    Greyscale
 where             
                
                    
                        T
                    
                    
                        p
                        l
                        a
                        n
                        t
                    
                
            
         represents a temperature of a crop canopy area in a standard environment,             
                
                    
                        T
                    
                    
                        w
                        e
                        t
                    
                
            
          represents a mean temperature of a wet artificial reference surface, and             
                
                    
                        T
                    
                    
                        d
                        r
                        y
                    
                
            
          represents a mean temperature of a dry artificial reference surface.


3. (Currently Amended) The early warning method according to claim 2, wherein the testing the early warning model comprises: testing the early warning model with a root mean square error (RMSE) method, with a testing formula being expressed as:  
    PNG
    media_image2.png
    76
    162
    media_image2.png
    Greyscale
 where 0i represents the experimentally measured CWSI value; Si represents the model simulation CWSI value; i represents a sample serial number; n represents a sample capacity; the smaller the RMSE value is, the smaller a deviation between the model simulation CWSI value and the experimentally measured CWSI value will be, and the higher the prediction accuracy of the early warning model will be.


5. (Currently Amended) The early warning system according to claim 1, wherein the computer starts a preview function at first, waits for buffer input of RGB images, then uses a Serial Peripheral Interface (SPI) to read and write, and, after loop reading of the images, selects the images for processing.

Allowable Subject Matter
Claims 1-5 are allowable.
In light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records Alexander et al. (US 2020/0320682), Redden et al. (U.S. 2015/0015697).
The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective independent claim the cited features of claim 1.
Claims 2-5 are allowed because they depend on allowed parent claim 1 as set forth above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN V NGUYEN/Primary Examiner, Art Unit 2486